PER CURIAM:
This case is before us on the petition of the International Union of Electrical, Radio & Machine Workers, AFL-CIO, to review, and application of the National Labor Relations Board to enforce, a Board order issued against Tiidee Products, Inc. on June 29, 1969. 176 NLRB No. 133, 1969 CCH NLRB Dec. j[ 20,795.
This is the second time within the year that Tiidee has been before this court on charges of unfair labor practice by the Board. See IUERMW [Tiidee Products] v. NLRB, 138 U.S.App.D.C. 249, 426 F.2d 1243, cert. denied, 400 U.S. 950, 91 S.Ct. 239, 27 L.Ed.2d 256 (1970). The instant charges resulted from a series of actions taken by the Company, through its president Irving Hollander, immediately following the Board’s hearing in the prior case. These included the promulgation of no-solicitation and no-distribution rules, the unilateral adoption of comprehensive work rules, and the interrogation and discharge of certain employees for what the Board found to be sympathy with the union. Because of these actions, the *299Board concluded that the Company had violated Section 8(a) (1), (3), (4), and (5) of the Act. We have given careful consideration to the arguments on which the Company bases its challenge to the Board’s findings, including the assertion that the Company’s actions against specific employees were justified by considerations of economy and efficiency. We conclude, however, that the findings of the Board are supported by substantial evidence of record. There was ample evidence from which the Board could reasonably conclude that the disciplinary measures invoked by Hollander were motivated by his desire to punish workers for pro-union activity.
The Board’s application for enforcement of the order as issued is granted. As to the Union’s petition for review, the ease is remanded to the Board for further consideration of the make-whole claim in light of our April 3 decision in Tiidee I.
So ordered.